U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 File No.: 0-29373 CUSIP No.:818542102 FORM 12B-25 NOTIFICATION OF LATE FILING [X] Form 10-K [ ] Form 11-K [ ]Form 20-F[ ]Form 10-Q [ ] Form N-SAR For Period Ended: February 28, 2010 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I - REGISTRANT INFORMATION Full Name of Registrant: Seychelle Environmental Technologies, Inc. Former Name if Applicable: N/A City, State and Zip Code: 32963 Calle Perfecto San Juan Capistrano, California 92675 PART II - RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report or semi-annual report/portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report/portion thereof will be files on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 11-K, 20-F, 10-Q or N-SAR or portion thereof could not be filed within the prescribed time period. The Registrant is unable to timely file without unreasonable effort or expense its annual report on Form 10-K for the fiscal year endedFebruary 28, 2010. The Registrant’s accountants have not been able to finish the financial statements and have all proper parties review them prior to the due date. The Registrant intends to file the Form 10-K by the extension date. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Jim Place 234-1999 Name (Area Code) (Telephone Number) Have all periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed: If the answer is not, identify report(s). [X] Yes [ ] No It is anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X]Yes [ ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant plans to report material increases in both revenues and earnings over the prior fiscal year, but the final adjustments have not been made to be able to quantify and report the actual estimates. Seychelle Environmental Technologies, Inc., has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Seychelle Environmental Technologies, Inc. Date: June 2, 2010 By: /s/Jim Place Jim Place Chief Financial Officer and Chief Operating Officer
